Citation Nr: 0731208	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to May 20, 2002.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The veteran's claim was remanded by the Board in August 2006.


FINDING OF FACT

1.  The veteran filed a claim for a TDIU rating on September 
18, 2002.

2.  Effective May 20, 2002, the veteran received a schedular 
100 percent rating.

3.  Within one year of the September 18, 2002 claim for a 
TDIU rating and prior to May 20, 2002 assignment of a 100 
percent schedular rating, the veteran's only service-
connected disability was rated at 30 percent and there is no 
competent evidence that the disability precluded him from 
obtaining or maintaining all form of substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disability prior to 
May 20, 2002 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In November 2002 and August 2006 letters, the RO sent the 
veteran the required notice.  The letters specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
November 2002 and August 2006 letters informed the veteran of 
the type of evidence necessary to establish disability 
ratings and effective dates - in compliance with Dingess.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records.  The veteran has 
submitted private medical records and a private medical 
opinion.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any obtainable pertinent records.  

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

History 

In this case, the RO, in the appealed June 2003 rating 
decision, granted the veteran a 100 percent schedular rating 
for his heart disability and assigned an effective date of 
September 18, 2002.  The June 2003 rating decision denied the 
veteran's claim for TDIU based on it being moot due to the 
award of the 100 percent schedular rating.  In an October 
2003 rating decision the RO determined that clear and 
unmistakable error had been made in the June 2003 rating 
decision and assigned the veteran an effective date of May 
20, 2002 for the assignment of a 100 percent rating for his 
heart condition.  

The veteran maintains that while the issue of entitlement to 
TDIU is moot from May 20, 2002, he should still be granted a 
TDIU prior to that date.  On his June 2003 notice of 
disagreement the veteran asserted that he should have been 
granted a TDIU effective from February 2000 because a 
document from his employer states that he became unemployable 
due to his service-connected heart condition in February 
2000.  

Prior to May 20, 2002, the veteran had a 30 percent rating in 
effect for his heart disability, which was his only service-
connected disability.  On his claim for TDIU, received in 
September 2002, the veteran reported that he had worked as a 
laborer in a packaging company until February 2000.  He also 
reported that he had completed two years of high school.

Analysis

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to a single 
service-connected disability provided that the single 
disability is rated at 60 percent or more.  38 C.F.R. § 4.16.  
As the rating for the veteran's service-connected disability 
was only 30 percent prior to May 20, 2002, he did not meet 
the schedular criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) prior to that date.

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the rating enunciated in 38 C.F.R. § 
4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disability.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service-connected disability, 
when considered in association with his educational 
attainment and occupational background, did not render him 
unable to secure or follow a substantially gainful occupation 
prior to May 20, 2002.  

As noted by the veteran, a September 2002 employment 
information form from his employer states that the veteran 
retired in February 2000 due to service-connected disability 
of congestive heart failure.  However, the Board notes that 
this statement is signed by a human resources professional 
and not by a physician.  Additionally, in February 2000 the 
veteran had not yet been diagnosed with congestive heart 
failure.  Furthermore, even if the veteran had been unable to 
work at that particular job due to his service-connected 
disability, this does not show that he was unable to work at 
any other type of substantially gainful employment due to his 
service connected disability.

While there is a September 2002 statement from a private 
physician opining that the veteran was totally and 
permanently disabled due to congestive heart failure which 
caused shortness of breath, this statement provides no 
information as to the veteran's condition prior to May 20, 
2002.  

The medical evidence of record within one year of the 
September 18, 2002 claim for a TDIU rating, but prior to May 
20, 2002 (the date of the 100 percent schedular rating) 
consists of private medical reports from April and May 2002.  
These records do not show that the veteran's service-
connected acute rheumatic fever, rheumatic heart disease with 
slight cardiomegaly, aortic insufficiency, mitral 
insufficiency, status post aortic valve replacement 
disability prevented him from being employable.  In April 
2002, when the veteran was seen for left shoulder impingement 
syndrome, it was noted that the veteran was in no acute 
distress and the notes indicate that the veteran denied 
shortness of breath, nausea, vomiting, or diaphoresis.  The 
veteran was again noted to be in no acute distress on April 
24, 2002.  On May 7, 2002, the veteran reported that his 
nasal congestion, cough, and shortness of breath were 
improving.  The veteran reported that he had had worsening 
shortness of breath over the past several months.  The 
assessment included improving viral syndrome and chronic 
dyspnea, worsening possibly secondary to left ventricular 
dysfunction.

While the record does indicate that the veteran had some 
shortness of breath prior to May 20, 2002, the medical 
evidence fails to show that the veteran was unemployable due 
to his service-connected cardiac disability prior to that 
date.  

Consequently, the Board finds the record does not demonstrate 
that the veteran's service-connected acute rheumatic fever, 
rheumatic heart disease with slight cardiomegaly, aortic 
insufficiency, mitral insufficiency, status post aortic valve 
replacement was of such severity prior to May 20, 2002 as to 
preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) prior to May 20, 2002 is not warranted.

Since it has not been shown that the veteran's service-
connected disability prevented him from permanently engaging 
in all forms of substantially gainful employment prior to May 
20, 2002, the Board finds that the preponderance of the 
evidence is against the veteran's claim for TDIU prior to May 
20, 2002 and his claim must be denied.


ORDER


Entitlement to a total disability rating based on individual 
unemployability prior to May 20, 2002 is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


